Name: 2002/596/EC: Council Decision of 19 July 2002 on the consequences of the expiry of the Treaty establishing the European Coal and Steel Community (ECSC) on the international agreements concluded by the ECSC
 Type: Decision
 Subject Matter: international affairs;  European Union law;  cooperation policy;  European construction
 Date Published: 2002-07-23

 Avis juridique important|32002D05962002/596/EC: Council Decision of 19 July 2002 on the consequences of the expiry of the Treaty establishing the European Coal and Steel Community (ECSC) on the international agreements concluded by the ECSC Official Journal L 194 , 23/07/2002 P. 0036 - 0036Council Decisionof 19 July 2002on the consequences of the expiry of the Treaty establishing the European Coal and Steel Community (ECSC) on the international agreements concluded by the ECSC(2002/596/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(1) thereof,Having regard to the proposal from the Commission,Whereas:(1) By virtue of Article 97 thereof, the ECSC Treaty will expire on 23 July 2002.(2) A number of international agreements with third countries have been concluded by the ECSC.(3) Those agreements do not provide for the eventuality of the expiry of the ECSC Treaty.(4) The subject matter covered by the ECSC Treaty will, upon its expiry, be covered by the Treaty establishing the European Community (EC), including Article 133 thereof.(5) The Representatives of the Governments of the Member States, meeting within the Council, have established that the EC is acceding to the rights and obligations flowing from the international agreements concluded by the ECSC(1).(6) It is considered that it is in the interests of the EC to continue those international agreements beyond the expiry of the ECSC Treaty and that they should devolve on the EC.(7) Some of these agreements may require technical amendments in order to make them compatible with EC rules.(8) It will be necessary to inform the third countries concerned accordingly,HAS DECIDED AS FOLLOWS:Article 1As from 24 July 2002, the EC shall succeed to the rights and obligations flowing from the international agreements concluded by the ECSC with third countries.Article 2The Commission shall inform the third countries concerned of the succession of the EC to the ECSC's rights and obligations flowing from the agreements concerned. It shall furthermore undertake all necessary technical amendments in order to make the agreements compatible with EC rules, and shall, where appropriate, negotiate amendments to the agreements.Article 3This Decision shall take effect on the day following its publication in the Official Journal of the European Communities.This Decision shall apply as from 24 July 2002.Done at Brussels, 19 July 2002.For the CouncilThe PresidentT. Pedersen(1) See page 35 of this Official Journal.